


EXHIBIT 10.17




EMPLOYMENT AGREEMENT
AGREEMENT effective September 22, 2012 (“Effective Date”)


between




T-Mobile USA, Inc., (the “Company”)




and




John Legere (the “Executive”).






--------------------------------------------------------------------------------




W I T N E S S E T H:
WHEREAS, the parties wish to enter into this Agreement setting forth the terms
and conditions of the Executive's employment with the Company;
NOW THEREFORE, in consideration of the promises and the mutual covenants
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
1.
Duties.

The Company shall employ the Executive, and the Executive shall serve in the
full-time employ of the Company, on the terms and subject to the conditions set
forth in this Agreement. The Executive shall serve as the Chief Executive
Officer (“CEO”) of the Company, reporting to the Chairman of the Board of
Directors for the Company (the “Board”) and shall at all times during the Term
be the most senior executive officer of the Company. The Executive shall have
such duties and authority commensurate with the position of CEO of the Company
and shall perform such other duties commensurate with such position as the
Chairman of the Board may from time-to-time assign. During the Term Deutsche
Telekom AG (“DT”) shall cause the Executive to be appointed to the Board (and if
and when the Company issues publicly traded common stock or other equity
securities, the Company shall use its best efforts to cause the Executive to be
nominated for election to the Board). The Executive shall devote his best
efforts and all of his business time and attention to promote the benefit and
advantage of the Company; provided, however, that the foregoing shall not
preclude the Executive from engaging in appropriate civic, charitable or
religious activities which have been previously approved by the Company's
compliance function consistent with Company policy or from devoting a reasonable
amount of time to private investments not inconsistent with the Restrictive
Covenant and Confidentiality Agreement referenced in paragraph 6 below, and
provided further, that the Executive may continue board service on the entities
listed on Exhibit A to this Agreement, in all such cases so long as such service
does not materially interfere with the Executive's full time services to the
Company. The Executive's position shall be based at the Company's headquarters
in Bellevue, Washington.
2.
Term.

The term of the Executive's employment with the Company under this Agreement
shall commence on the Effective Date and continue to the third anniversary of
the Effective Date (the “Original Term”) and renew and be automatically extended
for successive one-year terms (each, a “Renewal Term”) unless notice of
non-renewal is given by either party to the other party at least ninety (90)
days prior to the end of the Original Term or any Renewal Term. The Original
Term and any Renewal Terms are collectively referred to herein as the “Term.”
The “Termination Date” of the Executive's employment under this Agreement shall
be the earliest to occur of:
(a)
the end of the Term,

(b)
the termination date provided in the written notice delivered by the Executive
or the Company, as the case may be, pursuant to the provisions of paragraph 4,

(c)
the date of the Executive's death or disability pursuant to the provisions of
paragraph 4, or

(d)
the date determined by mutual agreement.





--------------------------------------------------------------------------------






3.
Compensation and Benefits.

During the Term, the Executive shall be compensated by the Company as follows:
(a)
Base Salary. The Executive shall be paid a base salary at an annual rate of
$1,250,000, which salary shall be earned and payable at such intervals in
conformity with the Company's prevailing practice as such practice shall be
established or modified from time to time. The compensation committee of the
Board (the “Committee”) shall periodically review the amount of the Executive's
salary and may increase, but not decrease, such salary in its discretion.

(b)
Annual Performance Bonus. For each fiscal year of the Company during the Term,
the Executive shall have the opportunity to earn an annual lump sum cash
performance bonus targeted at $1,500,000, with a maximum award equal to 200% of
the target, to be determined annually by the Committee based on performance
goals established by the Committee in accordance with standard Company practices
after consultation with the Executive. Such performance goals shall be
established by the Committee generally by no later than March 31 of the
applicable performance year. Payment of any performance bonus earned for a year
shall be subject to the terms and conditions of the applicable bonus plan and
made after the Committee determines performance results and at the same time as
annual performance bonuses are paid to other senior managers of the Company,
generally as soon as practicable following completion of the applicable
performance year (but not later than March 15 of the year following the
applicable performance year). Notwithstanding the foregoing, for 2012, the
annual performance bonus shall be a guaranteed cash payment amount equal to
$415,068, shall not be subject to specific performance goals, and shall be
payable on or before March 15, 2013. Except as otherwise expressly provided by
paragraph 5 below, the Executive must remain continuously employed with the
Company through the applicable bonus payment date in order to earn the right to
payment of the bonus, and any termination of employment before such bonus
payment date shall result in cancellation of any right or entitlement to any
such bonus. To the extent that the annual performance bonus plan otherwise
provides for payment of amounts upon the occurrence of a Change in Control Event
in advance of the normal payment date and without regard to a termination of
employment (“Single Trigger Payment Provisions”) then, unless an applicable
performance period has ended prior to the date of the Change in Control Event
(in which case the annual performance bonus earned for that period shall be paid
to the Executive upon the earlier of the date of the Change in Control Event or
the date the bonus would have been paid had no such Change in Control occurred),
(i) the Single Trigger Payment Provisions shall be disregarded with respect to
the Executive, (ii) any outstanding annual performance bonus awards shall remain
outstanding, (iii) the Company (or its successor) shall make equitable
adjustments to the applicable performance goals for such awards, and (iv) the
applicable awards shall be paid on the dates they would have been paid as
provided above had no such Change in Control Event occurred, unless the
Executive's termination of employment has occurred prior to such date, in which
case the amount of the annual performance bonuses shall be determined and paid
in accordance paragraph 5 below.

(c)
Long-Term Incentive Awards. The Executive shall be a participant in the
Company's 2011 Long-Term Incentive Plan as in effect from time to time, or any
successor plan thereto (the “LTIP”). Each year during the Term, the Executive
shall receive an award under the LTIP for the three-year performance period
beginning in such year. The target amount of each such award shall be a lump sum
cash payment of $6,000,000,





--------------------------------------------------------------------------------




with a maximum cash award equal to 250% of the target. The award shall become
earned based on achievement of performance goals established by the Committee in
accordance with standard Company practices after consultation with the Executive
and, except as otherwise provided herein, subject to the terms and conditions of
the LTIP. Such performance goals shall be established by the Committee generally
by no later than March 31 of the first year of the applicable performance
period. Notwithstanding any provision of the LTIP to the contrary, except as
otherwise expressly provided by paragraph 5 below, any “Tranche Vesting” portion
of an LTIP award to the extent earned based on performance with respect to any
performance year shall be deferred and shall be payable, without interest, as
soon as administratively practicable following the end of the applicable
three-year performance period (but not later than March 15 of the year following
the end of the applicable three-year performance period). Notwithstanding any
provision herein to the contrary, for 2012, the Executive has been approved for,
and is hereby granted as of the Effective Date, a 2012-2014 LTIP cash award in
the target amount of $5,000,000. The Company shall provide the Executive with a
“Notice of LTIP Award” with respect to such 2012-2014 award as soon as
administratively practicable after the Effective Date. Except as otherwise
expressly provided by paragraph 5 below, the Executive must remain continuously
employed with the Company through the applicable LTIP award payment date in
order to earn the right to payment of the award, and any termination of
employment before such award payment date shall result in cancellation of any
right or entitlement to any such award. To the extent that the LTIP otherwise
provides for payment of amounts upon the occurrence of a Change in Control Event
in advance of the normal payment date and without regard to a termination of
employment (“LTIP Single Trigger Payment Provisions”), then, except with respect
to LTIP performance periods that have ended prior to the date of the Change in
Control Event (in which case this sentence shall be inapplicable), (i) the LTIP
Single Trigger Payment Provisions shall be disregarded with respect to the
Executive, (ii) outstanding LTIP awards with unexpired performance periods as of
the date of the Change in Control Event shall remain outstanding, (iii) the
Company (or its successor) shall make equitable adjustments to the applicable
performance goals for such awards, and (iv) the applicable awards shall be paid
on the dates they would have been paid as provided above had no such Change in
Control Event occurred, unless the Executive's termination of employment has
occurred prior to such date, in which case the amount payable with respect to
such LTIP awards shall be determined and paid in accordance paragraph 5 below.
(d)
Sign-On Bonus. The Executive shall receive a sign-on bonus in the form of a cash
advance in the amount of $525,000 payable as soon as administratively
practicable after the 21st day of the sixth calendar month after the Effective
Date, provided the Executive's Termination Date has not occurred prior to such
date. This amount is earned after 18 months of employment with the Company
following the Effective Date, and is not earned and must be repaid in full if
before that date the Executive terminates employment with the Company other than
for Good Reason or if the Executive's employment is terminated by the Company
for Cause (as such terms are defined in paragraph 4 below). No such repayment
shall be required in case of the Executive's death or disability, termination by
the Company without Cause or termination by the Executive for Good Reason.

(e)
Paid Time Off, and Other Benefits. During the term of this Agreement, the
Executive shall be eligible for Paid Time Off (PTO) according to the terms the
Company's policies. As of the Effective Date, such policies include an
entitlement to four weeks of vacation per year. In addition, except as
specifically provided to the contrary in this





--------------------------------------------------------------------------------




Agreement, the Executive shall be provided with benefits to the same extent and
on the same terms as those benefits are generally provided by the Company to its
senior managers. In that regard, the Executive shall be entitled to relocation
benefits for his relocation to the Company's headquarters in connection with his
commencement of employment in accordance with the Company's standard relocation
policy, as the same may be adjusted by agreement of the parties. Notwithstanding
anything herein to the contrary, the Executive shall not participate in the
Company's Executive Continuity Bonus Plan or any other severance plan or
program, other than the right to receive severance benefits subject to, and in
accordance with, the provisions of paragraph 5 below.
(f)
Business Expenses. The Executive shall be reimbursed, in a manner consistent
with the policies of the Company, for all reasonable business expenses incurred
in the performance of Executive's duties pursuant to this Agreement, to the
extent such expenses are substantiated in writing, and are consistent with the
general policies of the Company relating to the reimbursement of expenses of
executive-level employees of the Company. Business travel shall follow standard
policies for DT Business Leader Team (generally, business class), provided that
if business class is not available for a domestic flight, first class is
permitted in lieu of coach.

(g)
Deduction and Withholding. All compensation and other benefits to or on behalf
of the Executive pursuant to this Agreement shall be subject to such deductions
and withholding as may be agreed to by the Executive or required by applicable
law, rule or regulation or Company policy.

(h)
No Requirement for Continuation or Establishment of Benefits. Without intending
to limit the Company's obligations made under this Agreement, nothing herein
contained shall be construed as requiring the Company to establish or continue
any particular benefit plan in discharge of its obligations under this
Agreement.

4.
Termination.

(a)
Termination by Company for Cause. The Company may terminate the Executive's
employment for “Cause” (as defined below in this paragraph 4(a)) immediately
upon written notice to the Executive. Such notice shall specify in reasonable
detail the nature of the Cause and the Termination Date. For purposes of this
Agreement and all Company plans, arrangements or programs in which the Executive
is or becomes a participant, “Cause” shall mean:

(i)
The Executive's gross neglect or willful material breach of the Executive's
principal employment responsibilities or duties,

(ii)
A final judicial adjudication that the Executive is guilty of any felony (other
than a law, rule or regulation relating to a traffic violation or other similar
offense that has no material adverse affect on the Company, DT or their
respective Affiliates),

(iii)
The Executive's breach of any non-competition, non-solicitation or
confidentiality covenant between the Executive and the Company or any Affiliate
of the Company,

(iv)
Fraudulent conduct as determined by a court of competent jurisdiction in the
course of the Executive's employment with the Company or any of its Affiliates,





--------------------------------------------------------------------------------






(v)
The Executive's unlawful discrimination, harassment, or retaliation, assault or
other violent act toward any employee or third party, or other act or omission,
in each case that in the view of the Board constitutes a material breach of the
Company's written policies or Code of Conduct, or

(vi)
The material breach by the Executive of any other obligation which continues
uncured for a period of thirty (30) days after notice thereof by the Company or
any of its Affiliates. Notwithstanding the foregoing, no cure period shall be
required if the breach is a recurrence of conduct that was the subject of a
prior notice under this paragraph 4(a)(vi) for which a 30-day cure period was
given.

The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to the Executive and the
Executive is given the opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
is guilty of the alleged conduct triggering termination for Cause.
(b)
Termination by Company Other Than For Cause. The Company shall have the right to
terminate the Executive's employment for any reason or no reason by giving the
Executive written notice at least ninety (90) days in advance of the applicable
Termination Date, unless the Company and the Executive mutually agree to an
earlier or later Termination Date.

(c)
Termination by Executive Without Good Reason. The Executive may terminate his
employment without Good Reason (as defined in paragraph 4(d) below), upon
written notice to the Company at least ninety (90) days in advance of the
applicable Termination Date, unless the Company and the Executive mutually agree
to an earlier or later Termination Date.

(d)
Termination by Executive With Good Reason. The Executive may terminate his
employment with Good Reason, effective as of such date specified in the
Executive's written notice to the Company described below but not earlier than
the expiration of the applicable cure period, unless the Company and the
Executive mutually agree to an earlier Termination Date. For purposes of this
Agreement and all Company plans, arrangements or programs in which the Executive
is or becomes a participant, “Good Reason” shall mean the occurrence of any of
the following without the Executive's express written consent, provided that the
Executive notifies the Company of the occurrence of the applicable event in
writing within not more than ninety (90) days after initial existence and which
the Company does not cure within thirty (30) days of such notice:

(i)
a material diminution in the Executive's base compensation, annual performance
bonus target, or long-term incentive target or in the maximum potential amount
payable with respect to any annual bonus or long-term incentive bonus award
provided for under this Agreement;

(ii)
a material diminution in the Executive's authority, duties or responsibilities,
including, without limitation, any change in title or the appointment of any
person as a result of which the Executive ceases to be the Company's sole CEO,
provided that it will not be Good Reason if, in connection with a Change in
Control Event, Executive reports to the Board rather than the Chairman of the
Board;





--------------------------------------------------------------------------------






(iii)
a material diminution in the authority, duties or responsibilities of the
supervisor to whom the Executive is required to report (including a requirement
that the Executive report to a corporate officer or employee instead of
reporting directly to the Chairman of the Board);

(iv)
a change of fifty (50) miles or greater in the principal geographic location at
which the Executive must perform services; or

(v)
any other action or inaction that constitutes a material breach by the Company
or the successor company, as applicable, of any agreement under which the
Executive provides services to the Company or the successor company, as
applicable.

(e)
Termination due to Death or Disability. The Executive's employment pursuant to
this Agreement shall terminate automatically on the date of the Executive's
death or disability. The Termination Date shall be, as applicable, the date of
the Executive's death or the date of the Executive's disability as determined by
the method provided below. For purposes of this Agreement, the Executive shall
be deemed to be disabled on the earlier of: (1) the date on which it is
medically determined by the Company (following review by its third party medical
and other advisors as determined appropriate by the Company in its discretion)
that the Executive is not capable of performing the services contemplated by
this Agreement and is not expected to be able to perform such services for an
indefinite period or for a period in excess of one hundred twenty (120) days; or
(2) if the Executive fails because of illness or other incapacity, to render the
services contemplated by this Agreement for a period of one hundred twenty (120)
consecutive days or any series of shorter periods aggregating to one hundred
fifty (150) days in any consecutive period of twelve (12) months, unless in
either case under clauses (1) or (2) above, with reasonable accommodation the
Executive could continue to perform his duties under this Agreement and making
these accommodations would not pose an undue burden on the Company as determined
by the Board.

5.
Effect of Termination.

(a)
Termination by Company for Cause; Termination by Executive Without Good Reason.
If the Executive's employment with the Company is terminated (x) by the Company
for Cause pursuant to paragraph 4(a) above, (y) by the Executive without Good
Reason pursuant to paragraph 4(c) above or (z) as a result of non-renewal of the
Agreement by notice given by the Executive under paragraph 2 above, then the
Executive shall be entitled to receive:

(i)
An amount equal to his base salary at the rate then in effect, through the
Termination Date; plus

(ii)
PTO as accrued through the Termination Date; plus

(iii)
Any earned, vested but unpaid Tranche Vesting portion of an LTIP award for any
prior calendar year, payable in a single lump sum as soon as practicable (but
not more than sixty (60) days) after the Termination Date; plus





--------------------------------------------------------------------------------






(iv)
Any vested benefits or entitlements under any employee benefit plans of the
Company in which the Executive participates (e.g., vested 401(k) plan balances,
rights to COBRA continuation coverage under group medical plans, etc.), subject
to the terms and conditions of such plans.

The compensation and benefits set forth in clauses (i) through (iv) above are
referred to herein as the “Accrued Benefits.”
(b)
Termination by Company Other Than For Cause; Termination by Executive With Good
Reason - Not In Connection With a Change in Control Event. If the Executive's
employment with the Company is terminated (x) by the Company other than for
Cause pursuant to paragraph 4(b) above, (y) by the Executive with Good Reason
pursuant to paragraph 4(d) above or (z) as a result of non-renewal of the
Agreement by notice given by the Company under paragraph 2 above, and in any
such case termination of employment is not in connection with a Change in
Control Event as set forth in paragraph 5(c) below, then the Executive shall be
entitled to receive:

(i)
The Accrued Benefits; plus

(ii)
A severance payment in an amount equal to two times the sum of (A) the
Executive's annual rate of salary in effect immediately prior to the Termination
Date and (B) the Executive's target annual performance bonus under paragraph
3(b) above for the year in which the Termination Date occurs; plus

(iii)
Any annual performance bonus under paragraph 3(b) above for the last fiscal year
of the Company preceding the Termination Date that is unpaid as of the
Termination Date, irrespective of whether the Executive is employed on the
normal payment date; plus

(iv)
A pro rata annual performance bonus under paragraph 3(b) above for the fiscal
year of the Company in which the Termination Date occurs, at target and based on
the number of days in the fiscal year through the Termination Date divided by
365; plus

(v)
The amount of any Tranche Vesting or Cliff Vesting portion of an LTIP award that
was earned based on performance for the last completed year or last completed
performance period, as applicable, preceding the Termination Date that is unpaid
as of the Termination Date, irrespective of whether the Executive is employed on
the normal payment date; plus

(vi)
A pro rata portion of any Tranche Vesting portion of an LTIP award being earned
based on performance for the year in which the Termination Date occurs, at
target and based on the number of days in the year through the Termination Date
divided by 365; plus

(vii)
A pro rata portion of any Cliff Vesting portion of an LTIP award being earned
for a performance period in which the Termination Date occurs, at target and
based on the number of days in the performance period through the Termination
Date divided by 1,095.

The payments described in clauses (ii) through (vii) above are conditioned on
the Executive, no later than sixty (60) days following the Termination Date
executing a




--------------------------------------------------------------------------------




Separation Agreement in substantially the form attached to this Agreement as
Exhibit B (subject to any modifications necessary or appropriate to (I) indicate
the specific amounts payable under each of clauses (i) thru (vii) above and (II)
reflect changes in applicable law), and the seven day revocation period provided
for in such Separation Agreement having expired without revocation ( the
“Release Effective Date”). Such payments shall be made in a lump sum within ten
(10) days after the Release Effective Date, provided the Executive is then in
compliance with his ongoing obligations to the Company set forth in the
Restrictive Covenant and Confidentiality Agreement referenced in paragraph 6
below.
(c)
Termination by Company Other Than For Cause; Termination by Executive With Good
Reason - In Connection With a Change in Control Event. If during the “Protected
Period” (as defined in paragraph 5(g) below) the Executive's employment with the
Company is terminated (x) by the Company other than for Cause pursuant to
paragraph 4(b) above, (y) by the Executive with Good Reason pursuant to
paragraph 4(d) above or (z) as a result of non-renewal of the Agreement by
notice given by the Company under paragraph 2 above, then the Executive shall be
entitled to receive:

(i)
The Accrued Benefits; plus

(ii)
A severance payment in an amount equal to two times the sum of (A) the
Executive's annual rate of salary in effect immediately prior to the Termination
Date and (B) the Executive's target annual performance bonus under paragraph
3(b) above for the year in which the Termination Date occurs; plus

(iii)
Any annual performance bonus under paragraph 3(b) above for the last fiscal year
of the Company preceding the Termination Date that is unpaid as of the
Termination Date, irrespective of whether the Executive is employed on the
normal payment date; plus

(iv)
A pro rata annual performance bonus under paragraph 3(b) above for the fiscal
year of the Company in which the Termination Date occurs, at target and based on
the number of days in the fiscal year through the Termination Date divided by
365; plus

(v)
The amount of any Tranche Vesting or Cliff Vesting portion of an LTIP award that
was earned based on performance for the last completed year or last completed
performance period, as applicable, preceding the Termination Date that is unpaid
as of the Termination Date, irrespective of whether the Executive is employed on
the normal payment date; plus

(vi)
A pro rata portion of any Tranche Vesting portion of an LTIP award being earned
based on performance for the year in which the Termination Date occurs, at
target and based on the number of days in the year through the Termination Date
divided by 365; plus

(vii)
A pro rata portion of any Cliff Vesting portion of an LTIP award being earned
for a performance period in which the Termination Date occurs, at target and
based on the number of days in the performance period through the Termination
Date divided by 1,095; plus

(viii)
The difference between (A) the full amount, at target, of any Tranche Vesting or
Cliff Vesting portions of outstanding LTIP awards that have not yet become





--------------------------------------------------------------------------------




earned based on performance as of the Termination Date minus (B) the amounts
payable under clauses (vi) and (vii) above.
The payments described in clauses (ii) through (viii) above are conditioned on
the Executive, no later than sixty (60) days following the Termination Date
executing a Separation Agreement in substantially the form attached to this
Agreement as Exhibit B (subject to any modifications necessary or appropriate to
(I) indicate the specific amounts payable under each of clauses (i) thru (viii)
above and (II) reflect changes in applicable law), and the Release Effective
Date having occurred. Such payments shall be made in a lump sum within ten (10)
days after the Release Effective Date, provided the Executive is then in
compliance with his ongoing obligations to the Company set forth in the
Restrictive Covenant and Confidentiality Agreement referenced in paragraph 6
below; provided, however, that the amount set forth in clause (viii) above shall
not be paid prior to the consummation of the Change in Control Event and shall
be paid within ten days of the consummation of the Change in Control Event. If
the Change in Control Event is not consummated, the amount set forth in clause
(viii) above shall not be paid and shall be forfeited.
(d)
Death or Disability. If the Executive's employment with the Company is
terminated due to the Executive's death or disability under paragraph 4(e)
above, then the Executive (or, in case of death, the Executive's beneficiary
under the applicable plan, or the Executive's estate if there is no such
beneficiary) shall be entitled to receive:

(i)
The Accrued Benefits; plus

(ii)
Any annual performance bonus under paragraph 3(b) above for the last fiscal year
of the Company preceding the Termination Date that is unpaid as of the
Termination Date; plus

(iii)
A pro rata annual performance bonus under paragraph 3(b) above for the fiscal
year of the Company in which the Termination Date occurs, at target and based on
the number of days in the fiscal year through the Termination Date divided by
365; plus

(iv)
The amount of any Tranche Vesting or Cliff Vesting portion of an LTIP award that
was earned based on performance for the last completed year or last completed
performance period, as applicable, preceding the Termination Date that is unpaid
as of the Termination Date; plus

(v)
The payment for certain outstanding LTIP awards in accordance with, and subject
to, the provisions of Section 4.7 of the LTIP.

The payments described in clauses (ii) through (vi) above shall be made in a
lump sum as soon as practicable (but not more than sixty (60) days) after the
Termination Date.
(e)
Non-Duplication. Other than as described above in this paragraph 5, the
Executive shall not be entitled to any payment, benefit, damages, award or
compensation in connection with the Executive's termination of employment, by
either the Company or the Executive, except as may be expressly provided in
another written agreement, if any, approved by the Board and executed by the
Executive and the Company. Neither the Executive nor the Company is obligated to
enter into any such other written agreement. The Executive shall not be entitled
to severance benefits under this





--------------------------------------------------------------------------------




Agreement except as provided in paragraphs 5(a) through (d) above, and only to
the extent provided in the applicable paragraph (i.e., severance benefits shall
not be payable under more than one paragraph above).
(f)
No Mitigation; No Offset. In the event of any termination of employment under
this Agreement, the Executive shall be under no obligation to seek other
employment or to mitigate damages, and there will be no offset against amounts
due to the Executive under this Agreement for any reason, including without
limitation, on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

(g)
Certain Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(i)
“Affiliate” means any entity currently existing or subsequently organized or
formed that directly or indirectly controls, is controlled by or is under common
control with a named organization, or any entity in which the named organization
holds a controlling interest, whether through the ownership of voting
securities, member interests, by contract or otherwise. For this purpose,
“control” shall be deemed to exist when more than 50% of the voting power for
the election of the directors (or similar governing body) of the entity or of
the capital stock (or other equity interests) of the entity is owned, directly
or indirectly, by another person, or other entity.

(ii)
“Change in Control Event” means the occurrence of any of the following
transactions or events (whether voluntary or involuntary and whether as the
result of one transaction or event or two or more related or unrelated
transactions or events):

(A)
DT and its Affiliates cease to, in the aggregate, be the “beneficial owners” (as
such term is used in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, as amended, whether or not applicable) and record owners of more than 50%
of both the voting power for the election of directors (or similar governing
body) of the Company and the outstanding capital stock (or other equity
interests) of the Company;

(B)
the direct or indirect sale, assignment, conveyance, transfer, lease or other
disposition of all or substantially all of the Company's assets to any
individual or entity (other than DT or Affiliates of DT); or

(C)
the Company, directly or indirectly, consolidates with, or merges with or into,
another entity (other than DT or an Affiliate of DT), or any entity (other than
DT or an Affiliate of DT), directly or indirectly, consolidates with, or merges
with or into, the Company, and pursuant to such transaction (or transactions)
the voting power or outstanding capital stock of the Company is converted into
or exchanged for cash, securities or other property (but excluding a transaction
(or transactions) where DT or Affiliates of DT, in the aggregate, are the record
and beneficial owners (as such term is defined in subsection (a) above) of more
than 50% of both the voting power for the election of directors (or similar
governing body) and the capital stock (or other equity interest) of the
surviving or transferee entity).





--------------------------------------------------------------------------------




Notwithstanding the foregoing, a Change in Control Event shall not have occurred
if DT and its Affiliates otherwise have the power to direct the management and
policies of the Company, whether through the ownership of capital stock or
voting power, by contract or otherwise, except that this provision shall not
apply as a result of customary rights granted in any indenture, credit agreement
or other agreement for borrowed money unless and until there has been a default
under the terms of that agreement and the trustee or lender exercises the rights
granted therein.
(iii)
“Protected Period” means the period (A) beginning three months before the date a
definitive agreement is entered into which in fact culminates in a Change in
Control Event and (B) ending on the first anniversary of the Change in Control
Event.

(h)
Payments in Cash. Unless otherwise specifically indicated, all payments under
paragraph 5 of this Agreement will be made in cash.

6.
Restrictive Covenant and Confidentiality Agreement.

As a condition of Executive's employment with the Company, Executive must sign
the Company's Restrictive Covenant and Confidentiality Agreement, in the form
attached to this Agreement as Exhibit C and the terms of which are incorporated
by reference herein. To the extent the Restrictive Covenant and Confidentiality
Agreement suggests that (a) Executive's duties are other than as described in
this Agreement, (b) Executive is not entitled to severance, or (c) there is no
other agreement besides the Restrictive Covenant and Confidentiality Agreement,
the provisions of this Agreement will control.
7.
Responsibilities Upon Termination.

Upon the termination of his employment by the Company for whatever reason and
irrespective of whether or not such termination is voluntary on his part, the
Executive agrees that all papers, notes, documents, files, records, computer
data, programs, tools, models, keys, pass cards, identification cards, and other
items, furnished by the Company or created by the Executive or others in the
course of work done by or on the behalf of the Company, including all duplicates
and copies of such materials, are the property of the Company. The Executive
agrees to return all the Company property to the Company at the conclusion of
employment or earlier at the Company's request. The Executive also agrees to
return all property of the Company's clients and customers and all documents and
records containing information obtained from clients and customers at the
conclusion of employment or earlier at the Company's request.
8.
Tax Matters.

(a)
280G. In the event any payment, benefit or distribution of any type to or for
the benefit of the Executive, whether paid or payable, provided or to be
provided, or distributed or distributable pursuant to the terms of this
Agreement or otherwise to the Executive under this Agreement or otherwise
constitutes a “parachute payment” under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount payable to the Executive shall
be either (a) paid in full, or (b) paid after reduction by the smallest amount
as would result in no portion thereof being subject to the excise tax under
Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis,





--------------------------------------------------------------------------------




of the greater net value, notwithstanding that all or some portion of such
payment amount may be taxable under Section 4999 of the Code. Unless the Company
and the Executive otherwise agree in writing, all determinations required to be
made under this paragraph 8(a), including the manner and amount of any reduction
in the Participant's payments hereunder, and the assumptions to be utilized in
arriving at such determinations, shall be made in writing in good faith by the
accounting firm serving as the Company's independent public accounting firm
immediately prior to the event giving rise to such payment (the “Accounting
Firm”); provided, however, that no such reduction or elimination shall apply to
any non-qualified deferred compensation amounts (within the meaning of Section
409A of the Code) to the extent such reduction or elimination would accelerate
or defer the timing of such payment in manner that does not comply with Section
409A of the Code.. For purposes of making the calculations required by this
paragraph 8(a), the Accounting Firm may make reasonable assumptions and
approximations concerning the application of Sections 280G and 4999 of the Code.
The Company and the Executive shall furnish to the Accounting Firm such
information and documents as the Accounting Firm may reasonably request to make
a determination under this paragraph 8(a). The Accounting Firm shall provide its
written report to the Committee and the Executive which shall include
information regarding methodology. The Company shall bear all costs the
Accounting Firm may reasonably incur in connection with any calculations
contemplated by this paragraph 8(a). The Exexcutive and the Company shall
cooperate in case of a potential Change in Control Event to consider
alternatives to mitigate any Section 280G exposure, although the Company cannot
guaranty any such alternatives will be available or approved by the Company and
neither the Executive nor the Company shall be obligated to enter into them.
(b)
409A. To the extent that any payment or benefit due to the Executive under this
Agreement provides for the payment of non-qualified deferred compensation, the
intent of the parties is that payments and benefits under this Agreement comply
with Section 409A of the Code (“Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted and be administered to be
in compliance therewith. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement, no
Termination Date shall be deemed to have occurred, and no payment otherwise due
upon a termination of employment shall be due to the Executive under this
Agreement, until the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
Any payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. Each amount to be paid or
benefit to be provided to the Executive pursuant to this Agreement that
constitutes deferred compensation subject to Section 409A shall be construed as
a separate identified payment for purposes of Section 409A. Notwithstanding
anything to the contrary in this Agreement (whether under this Agreement or
otherwise), to the extent that any payments to be made upon the Executive's
separation from service would result in the imposition of any individual penalty
tax imposed under Section 409A, the payment shall instead be made on the first
business day after the earlier of (i) the date that is six (6) months following
such separation from service and (ii) the Executive's death. Notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, amounts
reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last





--------------------------------------------------------------------------------




day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
the Executive) during any one year may not affect amounts reimbursable or
provided in any subsequent year.
9.
General.

(a)
Survival. The covenants of the Executive and the Company in this Agreement and
in the agreements referenced herein, including but not limited to the covenants
imposed upon the Executive in the Restrictive Covenant and Confidentiality
Agreement, shall survive the Termination Date.

(b)
Notices. Unless and until some other address has been designated, all notices,
consents, demands and other communications provided for by or relating to this
Agreement shall be addressed as follows and shall be in writing and shall be
deemed to have been given at the time the same is delivered in person or is
mailed by registered or certified mail:

To the Company:
Dave Miller
Executive Vice President and Chief Legal Officer
T-Mobile USA, Inc.
12920 SE 38th St
Bellevue, Washington


To the Executive:
John Legere
Chief Executive Officer T-Mobile USA, Inc.
12920 SE 38th St
Bellevue, Washington


Either party wishing to change the address to which notices, requests, demands
and other communications under this Agreement shall be sent shall give written
notice of such change to the other party.
(c)
Dispute Resolution. Except for any claims arising out of, or relating to, the
Restrictive Covenant and Confidentiality Agreement attached hereto, any
controversy, claim or dispute arising out of or relating to the Executive's
employment with the Company either during the existence of the employment
relationship or afterwards, and including, but not limited to, any common law or
statutory claims for wrongful discharge, discrimination or unpaid compensation,
shall be resolved exclusively by arbitration in King County, Washington.
Arbitration shall be conducted in accordance with the now prevailing commercial
arbitration rules of the American Arbitration Association (the “AAA”), with one
arbitrator designated in accordance with those rules. The parties agree to abide
by all decisions and awards rendered in such proceedings. Such decisions and
awards rendered by the arbitrator shall be final and conclusive and may be
entered in any court having jurisdiction thereof as a basis of judgment and of
the issuance of execution for its collection. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this paragraph 9(c) shall be construed as
precluding the Company from bringing an action for injunctive relief or other
equitable relief. In any such dispute, the prevailing party shall be entitled to
its or his attorneys' fees and





--------------------------------------------------------------------------------




costs, in addition to any other relief that may be awarded. The exclusive venue
for claims arising out of, or related to, the Restrictive Covenant and
Confidentiality Agreement, shall be the state and Federal courts of King County,
Washington.
(d)
Governing Law. This Agreement shall be exclusively governed by and interpreted
under the laws of the State of Washington.

(e)
Waiver. The waiver or failure of either party to insist in any one or more
instances upon performance of any term, covenant or condition of this Agreement
shall not be construed as a waiver of future performance of any such term,
covenant or condition, but the obligations of either party with respect to such
term, covenant or condition shall continue in full force and effect. No course
of dealing shall be implied or arise from any waiver or series of waivers of any
right or remedy hereunder.

(f)
Severability. Each provision of this Agreement shall be interpreted where
possible in a manner necessary to sustain its legality and enforceability. If
any provision of this Agreement shall be unenforceable or invalid under
applicable law, such provision shall be limited to the minimum extent necessary
to render the same enforceable or valid. The unenforceability of any provision
of this Agreement in a specific situation, or the unenforceability of any
portion of any provision of this Agreement in a specific situation, shall not
affect the enforceability of

(i)
that provision or portion of provision in another situation or

(ii)
the other provisions or portions of provisions of this Agreement if such other
provisions or the remaining portions could then continue to conform with the
purposes of this Agreement and the terms and requirements of applicable law.

(g)
Amendments. This Agreement shall not be amended orally, but only by a written
instrument executed only by the Chairman of the Board, on the one hand, and the
Executive, on the other.

(h)
Entire Agreement. This Agreement, along with any other agreements expressly
incorporated by reference herein, embody the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written agreements and understandings between the Company and the
Executive with respect to the subject matter hereof, including the prior related
term sheet. To the extent the provisions of this Agreement are inconsistent with
the terms of any underlying compensation plan or program, including without
limitation any annual performance bonus plan or the LTIP, the terms of this
Agreement shall control.

(i)
Free and Voluntary Act. The Executive agrees that he is entering into this
Agreement as a free and voluntary act and that he has been given adequate time
to decide whether or not to sign the Agreement and signs it only after full
reflection and analysis. The Executive further acknowledges that the Executive
has been given an opportunity to obtain an attorney's independent counsel and
advice, and that the Executive has read and understands the complete Agreement.
Each party agrees that they have cooperated in the drafting and preparation of
this Agreement; any construction of this Agreement shall not be construed
against any party as drafter.

(j)
Indemnification. The Executive shall be covered by the Company's indemnification
provisions and D&O insurance policies generally applicable to Company executives
and directors. Subject to the terms and conditions of such provisions and
policies,





--------------------------------------------------------------------------------




these provisions and policies shall continue to apply to the Executive after any
termination of employment with respect to his service prior to termination of
employment, on the same basis as for other former officers and directors.
(k)
Legal Fees. The Company shall promptly reimburse the Executive for his legal
fees incurred in connection with this Agreement, and any agreement referenced
herein, including, without limitation applicable grant agreements, the NDA
agreement and the prior related term sheet, not to exceed $25,000, upon
reasonable documentation.

(l)
Binding Effect: Successors. This Agreement shall inure to the benefit of and
shall be binding upon the Company and its successors, assigns and legal
representatives and the Executive, his heirs and legal representatives. The
Company will cause any successor following a Change in Control Event to assume
Company's obligations under this Agreement, and failure to do so shall
constitute a material breach of this Agreement unless otherwise agreed to by the
Executive and the successor company. The Executive may not assign, transfer, or
otherwise dispose of this Agreement, or any of his other rights or obligations
hereunder (other than his rights to payments hereunder, which may be transferred
only by will or by the laws of descent and distribution), without the prior
written consent of the Company, and any such attempted assignment, transfer or
other disposition without such consent shall be null and void.

(m)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

(n)
Authority and Ratification. The Company represents that it has obtained all
approvals, including Board and Compensation Committee approvals, required to
enter into and perform its obligations under this Agreement, and that no other
agreements would prevent or conflict with the Company entering into this
Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
T-Mobile USA, INC


By: /s/ René Obermann    
Chairman, Board of Directors


Executive






/s/ John Legere    
John Legere








